Exhibit 10.38

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

 

IN THE MATTER OF MICROTUNE, INC.    §                    Master File No.
4:03-cv-409 DERIVATIVE LITIGATION    §                    (Judge Brown)      §
          §     

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement (the “Stipulation”) is submitted
pursuant to Rules 23.1 of the Federal Rules of Civil Procedure. Subject to the
approval of the Court, this Stipulation is entered into among Plaintiffs Michael
Blizman, Nathan Hostacky, Michael Morris, and Phung Vu, derivatively on behalf
of nominal defendant, Microtune, Inc. and on behalf of the Microtune
Shareholders, Nominal Defendant Microtune, Inc. (“Microtune” or the “Company”)
and Individual Defendants James A. Fontaine, James H. Clardy, William P. Tai,
Harvey B. Cash, Walter S. Ciciora, Steven Craddock, Anthony J. LeVecchio
(collectively, the “Director Defendants”), Douglas J. Bartek (“Bartek”), William
Housley (“Housley”), Everett Rogers (“Rogers”), and Nancy A. Richardson
(“Richardson”), by and through their respective counsel.

 

WHEREAS:

 

A. On and after October 30, 2003, the following derivative suits were filed in
the U.S. District Court for the Eastern District of Texas against Microtune, as
a nominal defendant, and certain of its present or former officers and
directors: Morris v. Fontaine, et al., 4:03-cv-0409; Hostacky v. Fontaine, et
al., 4:03-cv-0411; Vu v. Bartek, et al., 4:03-cv-0471; and Blizman v. Bartek, et
al., 4:03-cv-0472.

 

B. By Orders dated December 29, 2003 and January 20, 2004, (the “Consolidation
Orders”), the Court consolidated the four separately filed derivative actions
listed above in paragraph A for all purposes into Morris v. Fontaine, et al.,
4:03-cv-0409 (the consolidated



--------------------------------------------------------------------------------

derivative suits hereafter referred to as the “Action”) and deemed the complaint
in Morris v. Fontaine, et al. the operative complaint for the Action
(“Derivative Complaint”). By Order dated January 20, 2004, the Court appointed
Lerach Coughlin Stoia Geller Rudman & Robbins LLP (f/k/a Milberg Weiss Bershad
Hynes & Lerach LLP) as Lead Counsel, and appointed the Provost Umphrey Law Firm
and Federman & Sherwood as Co-Liaison Derivative Counsel.

 

C. The Derivative Complaint alleges claims for breach of fiduciary duty, gross
mismanagement, waste of corporate assets, unjust enrichment, and disgorgement
under the Sarbanes-Oxley Act of 2002.

 

D. The Derivative Complaint further alleges, among other things, that certain of
the Individual Defendants engaged in wrongdoing in connection with Microtune’s
accounting, auditing and financial reporting practices which resulted in the
restatement of Microtune’s financial results for certain quarters in 2001 and
2002; sold personally-held Microtune stock at artificially inflated prices while
in possession of material, non-public information; conducted inadequate due
diligence prior to Microtune’s acquisition of Transilica Inc., which resulted in
the write-down of goodwill and wireless intangibles; approved loans and
incentive compensation to certain other Individual Defendants that have not been
recovered; approved a severance package in connection with the resignation of
one of the Individual Defendants that was improper and contrary to the best
interests of Microtune; and that this and other allegedly improper conduct
caused damage to Microtune and its shareholders.

 

E. On February 6, 2004, the Defendants moved to dismiss the Derivative
Complaint. Plaintiffs filed their opposition to the motions to dismiss on April
8, 2004. The motions to dismiss are still pending.

 

2



--------------------------------------------------------------------------------

F. In July 2004, Microtune and Plaintiffs began settlement discussions and on
December 13, 2004, mediated with Gary V. McGowan in a full-day mediation during
which an agreement to settle all claims alleged in the Derivative Complaint was
reached.

 

G. The Defendants (as hereinafter defined) deny any wrongdoing whatsoever, and
this Stipulation shall in no event be construed or deemed to be evidence of, or
an admission or concession on the part of, any Defendant with respect to any
claim of any fault, liability, wrongdoing or damage whatsoever, or any infirmity
in the defenses that the Defendants have asserted. The parties to this
Stipulation recognize and acknowledge, however, that the Action is being
voluntarily settled after advice of counsel and that the Settlement is fair,
adequate, reasonable, and in the best interest of Microtune and the Microtune
Shareholders. This Stipulation shall not be construed or deemed to be a
concession by any Plaintiff of any infirmity in the claims asserted in the
Action;

 

H. Plaintiffs’ Counsel have conducted an investigation relating to the claims
and the underlying events and transactions alleged in the Derivative Complaint.
Plaintiffs’ Counsel have analyzed the information learned during the
investigation and have researched the applicable law with respect to the claims
against the Defendants and the potential defenses thereto;

 

I. Plaintiffs, by their counsel, have conducted discussions and arm’s length
negotiations with counsel for Defendants and have participated in a mediation
before Gary V. McGowan with respect to a compromise and settlement of the Action
against the Defendants with a view to settling the issues in dispute and
achieving the best relief possible consistent with the interests of Microtune
and its shareholders; and

 

J. Based upon their investigation, Plaintiffs’ Counsel have concluded that the
terms and conditions of this Stipulation are fair, reasonable and adequate to
Plaintiffs, Microtune, and

 

3



--------------------------------------------------------------------------------

Microtune’s shareholders, and in their best interests, and Plaintiffs have
agreed to settle the “Settled Claims” (as defined below), pursuant to the terms
and provisions of this Stipulation, after considering (a) the substantial
benefits that Microtune and its shareholders will receive from settlement of the
Action, (b) the attendant risks of litigation, and (c) the desirability of
permitting the Settlement (as hereinafter defined) to be consummated as provided
by the terms of this Stipulation.

 

NOW THEREFORE, without any admission or concession on the part of Plaintiffs of
any lack of merit of the Action whatsoever, and without any admission or
concession of any fault, liability, wrongdoing or damage whatsoever, or lack of
merit in the defenses whatsoever, by the Defendants, it is hereby STIPULATED AND
AGREED, by and among the parties to this Stipulation, through their respective
attorneys, subject to approval of the Court pursuant to Rule 23.1 of the Federal
Rules of Civil Procedure, in consideration of the benefits flowing to the
parties hereto from the Settlement, that all Settled Claims (as hereinafter
defined) against the Released Parties (as hereinafter defined) and all Settled
Defendants’ Claims (as hereinafter defined) shall be compromised, settled,
released and dismissed with prejudice, upon and subject to the following terms
and conditions:

 

CERTAIN DEFINITIONS

 

1. As used in this Stipulation, the following terms shall have the following
meanings:

 

(a) “Defendants” means Microtune, the Director Defendants, Bartek, Housley,
Rogers, and Richardson.

 

(b) “Defendants’ Counsel” means the law firms of Baker Botts L.L.P. and Siebman,
Reynolds & Burg, LLP for Microtune; Thompson & Knight LLP for the Director
Defendants; Haynes and Boone, LLP for Bartek; Akin Gump Strauss Hauer & Feld LLP
for Housley; Carrington, Coleman, Sloman & Blumenthal, L.L.P. for Rogers; and
Gray Cary Ware & Freidenrich LLP for Richardson.

 

4



--------------------------------------------------------------------------------

(c) “Effective Date of Settlement” or “Effective Date” means the date upon which
the Settlement contemplated by this Stipulation shall become effective, as set
forth in ¶ 12 below.

 

(d) “Insurance Carriers” means the insurance carriers that issued policies of
directors and officers insurance to or on behalf of the Defendants covering the
claims asserted in the Action, namely, Sheffield Insurance Company, Westchester
Fire Insurance Company, and Greenwich Insurance Company, and including their
directors, officers, employees, and attorneys.

 

(e) “Microtune Shareholders” means, for the purposes of this Stipulation only,
the beneficial holders of Microtune stock as of the date this Stipulation is
signed.

 

(f) “Notice Administrator” means Garden City Group, Inc..

 

(g) “Order and Final Judgment” means the proposed order to be entered approving
the Settlement substantially in the form attached hereto as Exhibit B.

 

(h) “Plaintiffs” means the named plaintiffs in the four consolidated derivative
actions, Michael Blizman, Nathan Hostacky, Michael Morris, and Phung Vu.

 

(i) “Plaintiffs’ Lead Counsel” means the law firm of Lerach Coughlin Stoia
Geller Rudman & Robbins LLP.

 

(j) “Plaintiffs’ Counsel” means any counsel who have appeared on behalf of any
of the Plaintiffs in the Action.

 

(k) “Plaintiffs’ Co-Liaison Counsel” means the Provost Umphrey Law Firm and
Federman & Sherwood.

 

5



--------------------------------------------------------------------------------

(l) “Preliminary Order” means the proposed order preliminarily approving the
Settlement and approving and directing notice of the Settlement to the Microtune
Shareholders substantially in the form attached hereto as Exhibit A.

 

(m) “Released Parties” means any and all of the Defendants and the Insurance
Carriers, their past, present or future subsidiaries, parents, successors and
predecessors, including Transilica Inc., and any of their past, present or
future officers, directors, agents, accountants, employees and attorneys, and
any person, firm, trust, corporation, officer, director or other individual or
entity in which any Defendant has a controlling interest or which is related to
or affiliated with any of the Defendants, and the legal representatives, heirs,
successors in interest or assigns of any such party.

 

(n) “Settled Claims” means any and all claims, debts, demands, rights or causes
of action or liabilities (including, but not limited to, any claims for damages,
interest, attorneys’ fees, expert or consulting fees, and any other costs,
expenses or liability), whether based on federal, state, local, statutory or
common law or any other law, rule or regulation, whether fixed or contingent,
accrued or unaccrued, liquidated or unliquidated, at law or in equity, matured
or unmatured, whether class, individual, or derivative in nature, including both
known claims and Unknown Claims (as defined below), (i) that have been asserted
in this Action by Plaintiffs or their attorneys or any of them against any of
the Released Parties, or (ii) that could have been asserted in any forum by the
Microtune Shareholders or their attorneys or any of them or the successors and
assigns of any of them against any of the Released Parties which arise out of or
are based upon or relate in any way to the allegations, transactions, facts,
matters or occurrences, representations or omissions involved, set forth, or
referred to in the Derivative Complaint and which relate to the ownership of
shares of the common stock of Microtune. “Settled Claims” does not include the
claims asserted in the securities class action styled, Angeloni v. Microtune,
Inc., et al., Civil Action No. 4:03-cv-56, which are the subject of a separate
settlement.

 

6



--------------------------------------------------------------------------------

(o) “Settled Defendants’ Claims” means any and all claims, rights or causes of
action or liabilities whatsoever, whether based on federal, state, local,
statutory or common law or any other law, rule or regulation, including both
known claims and Unknown Claims, that have been or could have been asserted in
the Action or any forum by the Defendants or any of them or the successors and
assigns of any of them against any of the Plaintiffs, Microtune Shareholders, or
their attorneys, which arise out of or relate in any way to the institution,
prosecution, or settlement of the Action, except for claims to enforce the
Settlement. The Settled Defendants’ Claims do not include any claims, rights or
causes of action or liabilities arising out of or relating to any
confidentiality, employment, severance, or other agreements between Microtune
and any of the Microtune Shareholders.

 

(p) “Settlement” means the settlement contemplated by this Stipulation.

 

(q) “Settlement Notice” means the Notice of Proposed Settlement of Shareholder
Derivative Action and Hearing, which is to be sent to the Microtune Shareholders
substantially in the form attached hereto as Exhibit 1 to Exhibit A.

 

(r) “Unknown Claims” means any and all Settled Claims which any Plaintiff or
Microtune Shareholder does not know or suspect to exist in his, her or its favor
at the time of the release of the Released Parties, and any Defendants’ Claims
which any Defendant does not know or suspect to exist in his, her or its favor.
With respect to any and all Settled Claims and Settled Defendants’ Claims, the
parties stipulate and agree that upon the Effective Date, the Plaintiffs and the
Defendants shall expressly, and each Microtune Shareholder shall be deemed

 

7



--------------------------------------------------------------------------------

to have, and by operation of the Order and Final Judgment shall have, expressly
waived any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, which is
similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Plaintiffs and Defendants acknowledge, and the Microtune Shareholders by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Settled Claims and Settled Defendants’
Claims was separately bargained for and was a key element of the Settlement.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2. The obligations incurred pursuant to this Stipulation shall be in full and
final disposition of the Action as against the Defendants and any and all
Settled Claims as against all Released Parties and any and all Settled
Defendants’ Claims.

 

3. (a) Upon the Effective Date of this Settlement, Plaintiffs and the Microtune
Shareholders on behalf of themselves, their heirs, executors, administrators,
successors and assigns, shall, with respect to each and every Settled Claim,
release and forever discharge, and shall forever be enjoined from prosecuting,
either directly or in any other capacity, any Settled Claims against any of the
Released Parties.

 

(b) Upon the Effective Date of this Settlement, each of the Defendants, on
behalf of themselves and the Released Parties, shall release and forever
discharge each and every of the Settled Defendants’ Claims, and shall forever be
enjoined from prosecuting the Settled Defendants’ Claims.

 

8



--------------------------------------------------------------------------------

THE SETTLEMENT CONSIDERATION, ATTORNEYS’ FEES AND EXPENSES

 

4. The Defendants shall provide the following consideration:

 

(a) Within five (5) days after Microtune’s 2005 Annual Meeting of Stockholders,
Microtune shall adopt the corporate governance provisions described in Exhibit
C, attached hereto (the “Corporate Governance Provisions”); provided, however,
that certain Corporate Governance Provisions that require the approval of
Microtune shareholders shall only be adopted by Microtune upon the approval of
its shareholders.

 

(b) The Defendants shall cause an amount not to exceed a total of One Million
One Hundred Twenty-Five Thousand Dollars ($1,125,000) (the “Cash Fund”) to be
paid to Plaintiffs’ Lead Counsel on behalf of the Microtune Shareholders no
later than thirty (30) business days after the Court signs the Order and Final
Judgment approving the Settlement.

 

5. Plaintiffs’ Lead Counsel will apply to the Court for an award on behalf of
all Plaintiffs’ Counsel of attorneys’ fees and reimbursement of expenses, plus
interest on such amounts, in an amount not to exceed One Million One Hundred
Twenty-Five Thousand Dollars ($1,125,000). Such attorneys’ fees, expenses, and
interest as are awarded by the Court shall be the amount of the Cash Fund and
shall be paid to Plaintiffs’ Lead Counsel as provided in ¶ 4, notwithstanding
the existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the Settlement or any part thereof, subject
to Plaintiffs’ Lead Counsel’s obligation to make appropriate refunds or
repayments to the Insurance Carriers and Microtune as provided in ¶ 6 below, if
and when, as a result of any appeal and/or further proceedings on remand, or
successful collateral attack, the fee or cost award is reduced or reversed. Upon
payment of the Cash Fund to Plaintiffs’ Lead Counsel as provided in ¶ 4 and this
paragraph, Plaintiffs’ Lead Counsel shall have the immediate right and sole
discretion to allocate and distribute the Cash Fund among Plaintiffs’ Counsel.

 

9



--------------------------------------------------------------------------------

6. In the event any court reduces or reverses on appeal the amount of attorneys’
fees and expenses so that the final awarded attorneys’ fees and expenses are
less than the amount of the Cash Fund approved by the Court and paid by
Microtune in accordance with the provisions of ¶¶ 4 and 5 above, then Plaintiffs
will refund the overage to Microtune and the Insurance Carriers within three
business days in proportion to the amounts paid by them.

 

7. The Defendants and their counsel shall have no responsibility for, interest
in, or liability whatsoever with respect to:

 

(a) any act, omission or determination of the Notice Administrator, Plaintiffs’
Counsel, or any designees or agents of Plaintiffs’ Counsel or the Notice
Administrator;

 

(b) any act, omission or determination of Plaintiffs’ Counsel or their designees
or agents in connection with the administration of the Settlement; or

 

(c) the management, investment, or distribution of the Cash Fund.

 

TERMS OF PRELIMINARY ORDER ON NOTICE AND SETTLEMENT

 

8. Promptly after execution of this Stipulation and concurrently with their
application for preliminary Court approval of the Settlement and approval of the
Settlement Notice contemplated by this Stipulation, Plaintiffs’ Counsel and
Defendants’ Counsel shall jointly move the Court for entry of a Preliminary
Order in connection with Settlement Proceedings, substantially in the form
annexed hereto as Exhibit A.

 

9. Defendants shall cooperate in the administration of the Settlement to the
extent reasonably necessary to effectuate its terms, including Microtune’s
providing without charge such information from Microtune’s transfer records
concerning the identity of Microtune Shareholders as is necessary for the Notice
Administrator to send the Settlement Notice.

 

10. The costs of sending notice, as ordered by the Court, shall be paid by
Microtune.

 

10



--------------------------------------------------------------------------------

TERMS OF ORDER AND FINAL JUDGMENT

 

11. If the Settlement contemplated by this Stipulation is approved by the Court,
counsel for the parties shall request that the Court enter an Order and Final
Judgment substantially in the form annexed hereto as Exhibit B.

 

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

 

12. The Effective Date of Settlement shall be the date when all the following
shall have occurred:

 

(a) entry of the Preliminary Order in all material respects in the form annexed
hereto as Exhibit A;

 

(b) approval by the Court of the Settlement, following notice to the Microtune
Shareholders and a hearing, as prescribed by Rule 23.1 of the Federal Rules of
Civil Procedure; and

 

(c) entry by the Court of an Order and Final Judgment, substantially in the form
attached hereto as Exhibit B, and the expiration of any time for appeal or
review of such Order and Final Judgment, or, if any appeal is filed and not
dismissed, after such Order and Final Judgment is upheld on appeal in all
material respects and is no longer subject to review upon appeal or review by
writ of certiorari, or, in the event that the Court enters an order and final
judgment in form other than that provided above (“Alternative Judgment”) and
none of the parties hereto elect to terminate this Settlement, the date that
such Alternative Judgment becomes final and no longer subject to appeal or
review.

 

13. Defendants or Plaintiffs’ Lead Counsel shall have the right to terminate the
Settlement and this Stipulation by providing written notice of their election to
do so (“Termination Notice”) to all other parties hereto within thirty (30) days
from the date: (a) the Court declines to enter the Preliminary Order in any
material respect; (b) the Court refuses to

 

11



--------------------------------------------------------------------------------

approve this Stipulation or any material part of it; (c) the Court declines to
enter the Order and Final Judgment in any material respect; (d) the Order and
Final Judgment is modified or reversed in any material respect by the Court of
Appeals or the Supreme Court; or (e) an Alternative Judgment is modified or
reversed in any material respect by the Court of Appeals or the Supreme Court.

 

14. Except as otherwise provided herein, in the event the Settlement is
terminated or fails to become effective for any reason, then the parties to this
Stipulation shall be deemed to have reverted to their respective status in the
Actions as of the date and time immediately prior to the execution of this
Stipulation and Microtune shall have no obligation to adopt the Corporate
Governance Provisions. If the Settlement is terminated or fails to become
effective, except as otherwise expressly provided, the parties shall proceed in
all respects as if this Stipulation and any related orders had not been entered,
and any portion of the Cash Fund previously paid by Defendants and/or the
Insurance Carriers, together with any interest earned thereon, less any Taxes
due with respect to such income shall be returned to Microtune and the Insurance
Carriers within three business days in proportion to the amounts paid by them.

 

NO ADMISSION OF WRONGDOING

 

15. This Stipulation, whether or not consummated, and any proceedings taken
pursuant to it:

 

(a) shall not be offered or received against the Defendants as evidence of or
construed as or deemed to be evidence of any presumption, concession, or
admission by any of the Defendants with respect to the truth of any fact alleged
by any of the Plaintiffs or the validity of any claim that has been or could
have been asserted in the Action or in any litigation, or the deficiency of any
defense that has been or could have been asserted in the Action or in any
litigation, or of any liability, negligence, fault, or wrongdoing of the
Defendants;

 

12



--------------------------------------------------------------------------------

(b) shall not be offered or received against the Defendants or Plaintiffs’ Lead
Counsel as evidence of a presumption, concession or admission of any fault,
misrepresentation or omission with respect to any statement or written document
approved or made by any Defendant;

 

(c) shall not be offered or received against the Defendants or Plaintiffs’ Lead
Counsel as evidence of a presumption, concession or admission with respect to
any liability, negligence, fault or wrongdoing, or in any way referred to for
any other reason as against any of the Defendants, in any other civil, criminal
or administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Stipulation; provided, however,
that if this Stipulation is approved by the Court, Defendants may refer to it to
effectuate the liability protection granted them hereunder;

 

(d) shall not be construed as an admission or concession that the consideration
to be given hereunder represents the amount which could be or would have been
recovered after trial; and

 

(e) shall not be construed as or received in evidence as an admission,
concession or presumption against Plaintiffs or any of Microtune’s Shareholders
that any of their claims are without merit, or that any defenses asserted by the
Defendants have any merit, or that damages recoverable under the Derivative
Complaint would not have exceeded the benefits conferred by the Settlement.

 

MISCELLANEOUS PROVISIONS

 

16. All of the exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.

 

13



--------------------------------------------------------------------------------

17. Lead Plaintiffs agree that in the event they contend Microtune has breached
any of the Corporate Governance Provisions attached as Exhibit C to this
Stipulation, Lead Plaintiffs will send written notice of the alleged breach to
the persons listed below:

 

General Counsel

Microtune, Inc.

2201 Tenth Street

Plano, Texas 75074

 

and

 

Timothy W. Mountz

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

 

If Microtune receives written notice of an alleged breach of the Corporate
Governance Provisions set out herein, including but not limited to a failure to
act in good faith in connection with the processes set out in ¶¶ 35-36 of
Exhibit C, Microtune shall have thirty (30) days to respond to the notice. If
Microtune agrees to cure the alleged breach in response to a notice, Microtune
will cure as soon as reasonably practicable.

 

18. Microtune warrants that it has not filed or instituted proceedings for any
type of bankruptcy (whether voluntary or involuntary), made an assignment for
the benefit of creditors or commenced or become subject to any similar action or
proceeding, and that its participation in this Settlement will not render it
insolvent within the meaning of and/or for the purposes of the United States
Bankruptcy Code, including §§ 101 and 547 thereof.

 

19. If a case is commenced in respect of Microtune or any Insurance Carrier
under Title 11 of the United States Code (Bankruptcy), or a trustee, receiver or
conservator is appointed under any similar law, and in the event of the entry of
a final order of a Court of competent jurisdiction determining the transfer of
money to the Cash Fund or any portion thereof

 

14



--------------------------------------------------------------------------------

to be a preference, voidable transfer, fraudulent transfer or similar
transaction and any portion thereof is required to be returned, and such amount
is not promptly replaced by others, then, at the election of Plaintiffs’ Lead
Counsel, the parties shall jointly move the Court to vacate and set aside the
releases given and Judgment entered in favor of the Defendants pursuant to this
Stipulation, which releases and Judgment shall be null and void, and the parties
shall be restored to their respective positions in the litigation as of the date
a day prior to the date of this Stipulation and any cash amounts in the Cash
Fund shall be returned.

 

20. The parties to this Stipulation intend the Settlement to be a final and
complete resolution of all disputes asserted or which could be asserted by the
Plaintiffs, the Microtune Shareholders or their attorneys against the Released
Parties with respect to the Settled Claims. Accordingly, Plaintiffs, the
Microtune Shareholders and the Defendants agree not to assert in any forum that
the litigation was brought by Plaintiffs or defended by the Defendants in bad
faith or without a reasonable basis. The parties hereto shall assert no claims
of any violation of Rule 11 of the Federal Rules of Civil Procedure relating to
the prosecution, defense, or settlement of the Action, except for any litigation
necessary to enforce the Settlement. The parties agree that the amount paid and
the other terms of the Settlement were negotiated at arm’s length in good faith
by the parties, and reflect a settlement that was reached voluntarily after
consultation with experienced legal counsel.

 

21. This Stipulation may not be modified or amended, nor may any of its
provisions be waived except by a writing signed by all parties hereto or their
successors-in-interest.

 

22. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

 

15



--------------------------------------------------------------------------------

23. The administration and consummation of the Settlement as embodied in this
Stipulation shall be under the authority of the Court and the Court shall retain
jurisdiction for the purpose of entering orders providing for awards of
attorneys’ fees and expenses to Plaintiffs’ Counsel and enforcing the terms of
this Stipulation.

 

24. The waiver by one party of any breach of this Stipulation by any other party
shall not be deemed a waiver of any other prior or subsequent breach of this
Stipulation.

 

25. This Stipulation and its exhibits constitute the entire agreement among the
parties hereto concerning the Settlement of the Action, and no representations,
warranties, or inducements have been made by any party hereto concerning this
Stipulation and its exhibits other than those contained and memorialized in such
documents.

 

26. This Stipulation may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument
provided that counsel for the parties to this Stipulation shall exchange among
themselves original signed counterparts.

 

27. This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto.

 

28. The construction, interpretation, operation, effect and validity of this
Stipulation, and all documents necessary to effectuate it, shall be governed by
the internal laws of the State of Texas without regard to conflicts of laws,
except to the extent that federal law requires that federal law governs.

 

29. This Stipulation shall not be construed more strictly against one party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the parties, it being recognized that it is the
result of arm’s-length negotiations between the parties and all parties have
contributed substantially and materially to the preparation of this Stipulation.

 

16



--------------------------------------------------------------------------------

30. All counsel and any other person executing this Stipulation and any of the
exhibits hereto, or any related settlement documents, warrant and represent that
they have the full authority to do so and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Stipulation
to effectuate its terms.

 

31. Plaintiffs’ Lead Counsel, Plaintiffs’ Co-Liaison Counsel, and Defendants’
Counsel agree to cooperate fully with one another in seeking Court approval of
the Preliminary Order, Notice of Proposed Settlement of Shareholder Derivative
Action and Hearing, and the Settlement, and to promptly agree upon and execute
all such other documentation as may be reasonably required to obtain final
approval by the District Court of the Settlement.

 

32. Until such time as the Court has signed the Preliminary Order, Plaintiffs
and Plaintiffs’ Counsel agree that they will not release or distribute any press
releases concerning, or otherwise publish, the fact or terms of the Settlement
without the prior written consent of the Defendants. No press release or other
publication shall defame or disparage any of the Defendants.

 

DATED: 1/10/05

 

PROVOST & UMPHREY LAW FIRM, LLP     Joe Kendall     Willie Briscoe     3232
McKinney Avenue, Suite 700     Dallas, Texas 75204     Tel: 214.744.3000    
Fax: 214.744.3015 CO-LIAISON COUNSEL

 

17



--------------------------------------------------------------------------------

LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP By:  

/s/ Darren J. Robbins /by egs

--------------------------------------------------------------------------------

    Darren J. Robbins     Randall J. Baron     A. Rick Atwood, Jr.     401 B.
Street, Suite 1700     San Diego, California 92101     Tel: 619.231.1058    
Fax: 619.231.7423 LEAD COUNSEL FOR PLAINTIFFS SIEBMAN, REYNOLDS & BURG, LLP    
Clyde Siebman     State Bar No. 18341600     300 N. Travis Street     Sherman,
Texas 75090     Tel: 903.870.0070     Fax: 902.970.0066 BAKER BOTTS L.L.P. By:  

/s/ Timothy W. Mountz

--------------------------------------------------------------------------------

    Timothy W. Mountz     t.mountz@bakerbotts.com         State Bar No. 14604300
    Mary L. Scott     mary.scott@bakerbotts.com         State Bar No. 17906750  
  Aimee Williams Moore     aimee.moore@bakerbotts.com         State Bar No.
24013754     2001 Ross Avenue     Dallas, Texas 75201-2980     Tel: 214.953-6500
    Fax: 214.953.6503 ATTORNEYS FOR DEFENDANT MICROTUNE, INC.

 

18



--------------------------------------------------------------------------------

THOMPSON & KNIGHT LLP By:  

/s/ Timothy McCormick

--------------------------------------------------------------------------------

    Timothy R. McCormick     timothy.mccormick@tklaw.com     State Bar No.
18341600     1700 Pacific Avenue, Suite 3300     Dallas, Texas 75201     Tel:
214.969.1700     Fax: 214.969.1751 ATTORNEYS FOR THE DIRECTOR DEFENDANTS GRAY
CARY WARE & FREIDENRICH L.L.P. By:  

/s/ Robert Brownlie

--------------------------------------------------------------------------------

    Robert W. Brownlie, admitted pro hac vice     State Bar No. 138793
(California)     4365 Executive Drive     Suite 1100     San Diego, California
92121-2133 ATTORNEYS FOR DEFENDANT NANCY A. RICHARDSON HAYNES AND BOONE, L.L.P.
By:  

/s/ Barry F. McNeil /with permission Heather [illegible]

--------------------------------------------------------------------------------

          Barry F. McNeil     barry.mcneil@haynesboone.com     State Bar No.
13829500     901 Main Street     Suite 3100     Dallas, Texas 75202-3789    
Tel: 214.651.5000     Fax: 214.651.5940 ATTORNEYS FOR DOUGLAS J. BARTEK

 

19



--------------------------------------------------------------------------------

AKIN GUMP STRAUSS HAUER & FELD LLP By:  

/s/ Paul R. Bessette

--------------------------------------------------------------------------------

    Paul R. Bessette     pbessette@akingump.com     State Bar No. 02263050    
Jennifer R. Brannen     jbrannen@akingump.com     State Bar No. 24006888     300
West 6th Street, Suite 2100     Austin, Texas 78701     Tel: 512.499.6250    
Fax: 512.499.6290 COUNSEL FOR WILLIAM L. HOUSLEY CARRINGTON, COLEMAN, SLOMAN &
BLUMENTHAL, L.L.P. By:  

/s/ Sharon J. Shumway

--------------------------------------------------------------------------------

    Bruce W. Collins     bcollins@ccsb.com     State Bar No. 040604700    
Sharon J. Shumway     sshumway@ccsb.com     State Bar No. 00791660     200
Crescent Court, Suite 1500     Dallas, Texas 75201     Tel.: 214.855.3000    
Fax: 214.855.1333 COUNSEL FOR EVERETT ROGERS

 

20